Citation Nr: 0819425	
Decision Date: 06/12/08    Archive Date: 06/18/08

DOCKET NO.  05-32 862	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for a right elbow 
condition.

2.  Whether new and material evidence has been submitted to 
warrant reopening a claim of entitlement to service 
connection for a heart disorder, characterized as coronary 
artery disease with history of myocardial infarction.

3.  Whether new and material evidence has been submitted to 
warrant reopening a claim of entitlement to service 
connection for hypertension.

4.  Entitlement to an increased rating for residuals of a 
fracture of the right humerus, currently evaluated as 30 
percent disabling.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs




ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel


INTRODUCTION

The veteran had active duty service from October 1987 to 
November 1991.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran was originally scheduled for a hearing before a 
Travel Section of the Board at the RO on Friday, June 16, 
2006 at 8:30 A.M.  He failed to appear for the scheduled 
hearing but telephoned at 11:30 A.M. and indicated that he 
had overslept because he had been working until 2 A.M. that 
morning.  The hearing was rescheduled for Wednesday, August 
8, 2007 at 12:30 P.M., but the hearing was not conducted 
because the veteran changed his representative on the date of 
the scheduled hearing.  On November 27, 2007, the veteran was 
provided notice rescheduling him for another hearing on 
Friday, December 14, 2007, which correspondence referenced 
that the notification was issued with less than the required 
30 days notice prior to the scheduled hearing.  

Prior to the scheduled hearing, the veteran submitted a 
statement on December 11, 2007, indicating that he did not 
waive the 30 day notification requirement and requesting that 
the hearing be rescheduled.  . 

Pursuant to 38 C.F.R. § 19.76, 

The agency of original jurisdiction will 
notify the appellant and his or her 
representative of the place and time of a 
hearing before the Board of Veterans' 
Appeals at a Department of Veterans 
Affairs field facility not less than 30 
days prior to the hearing date. This time 
limitation does not apply to hearings 
which have been rescheduled due to a 
postponement requested by an appellant, 
or on his or her behalf, or due to the 
prior failure of an appellant to appear 
at a scheduled hearing before the Board 
of Veterans' Appeals at a Department of 
Veterans Affairs field facility with good 
cause. The right to notice at least 30 
days in advance will be deemed to have 
been waived if an appellant accepts an 
earlier hearing date due to the 
cancellation of another previously 
scheduled hearing.  38 C.F.R. § 19.76 
(2007)

Based on this regulation, the veteran should not be afforded 
the opportunity for a another Travel Board hearing, as his 
August 2007 hearing was postponed because he revoked his 
standing power of attorney in favor of a power of attorney 
with another organization.  Thus, by operation of law, he is 
not entitled to a 30-day notice for the scheduling of another 
hearing.  However, in the November 27, 2007 letter informing 
him of the December 14, 2007 Travel Board hearing, the RO 
incorrectly provided him information indicating that he did 
not have to waive the 30 day notice; information which the 
veteran relied on in requesting that his hearing be 
rescheduled.

Accordingly, the case is REMANDED for the following action:

In accordance with his most recent 
communication concerning the type of 
hearing desired, the AMC/RO should 
schedule the veteran for a video 
conference hearing before a Veterans Law 
Judge.  The AMC/RO should notify the 
veteran of the date and time of the 
hearing, in accordance with 38 C.F.R. § 
20.704(b) (2007).  The veteran should be 
advised that the 30-day notice 
requirement is not applicable in this 
instance.  After the hearing, the claims 
file should be returned to the Board in 
accordance with current appellate 
procedures.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



